MARY'S OPINION HEADING                                           








                NO. 12-07-00426-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
                
TYLER, TEXAS
 
ST. PAUL TRAVELERS C/O THE
TRAVELERS COMPANIES TRAVELERS
PROPERTY AND CASUALTY,   §          APPEAL FROM THE
7TH
APPELLANTS
 
V.        §          JUDICIAL DISTRICT COURT OF
 
NORA KAY COATS,
APPELLEE  §          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
prosecution.  See Tex. R. App. P. 42.3(b). Appellant
perfected its appeal on June 15, 2007. 
Thereafter, the clerk’s record was filed on January 2, 2008 making
Appellant’s brief due on or before March 3, 2008.  When Appellant failed to file its brief
within the required time, this court notified Appellant on March 12, 2008 that
the brief was past due and warned that if no motion for extension of time to
file the brief was received by March 24, 2008, the appeal would be
dismissed for want of prosecution under Texas Rule of Appellate Procedure 42.3(b).  The notice further informed Appellant that
the motion for extension of time must contain a reasonable explanation for its
failure to file the brief and a showing that Appellee had not suffered material
injury thereby.
            To date, Appellant has neither complied with or otherwise
responded to this court’s March 12, 2008 notice.  Accordingly, we dismiss the
appeal for want of prosecution. 
See Tex. R. App. P.
38.8(a)(1), 42.3.(b).
Opinion
delivered March 31, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)